DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the newly amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Amended claims 1 and 15 have the phrase:
“a temperature sensor at each said inlet port and each said outlet port to quantify the amount of heat entering the heat recovery system and determine the necessary flow rate and coolant input temperature for each said serpentine conduit.”
The Office is not clear as to how a temperature sensor can perform the determination steps.  It seems that the temperature sensor must be coupled to an additional device, such as a PLC or a CPU device capable of processing the data in order to make the determinations.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Michaud (US 4,512,288), Zayas (US 6,672,255) and Gange (US 2018/0073748).   
Regarding claim 1, Michaud (M) discloses a heat recovery system (Abstract)  for recovering waste heat from exhaust gases that are expelled through  flues (14,51,  Figure 1) that are generated as a byproduct from heating system systems, comprising: a venting arrangement configured to connect to the flues from the any number of heating systems (26,28, C2,L5-12); a  damper (78) configured to direct the exhaust gases from a flue through said venting arrangement to an intake plenum (29, C1,L 61-67); said intake plenum configured to direct the exhaust gases to a heat exchanger (24,28,30), said heat exchanger comprising a series of serpentine conduits (42,44,48,C3,L40-43) between which the exhaust gases pass through; said heat exchanger is configured to connect to an exhaust plenum (68) which is in turn configured to connect to an exhaust fan (67,C2,L60-63) that draws the exhaust gasses through the heat recovery system; said heat exchanger further comprising a series of inlet ports (40 @ 48 in Figure 1 and 40@44) and outlet ports (exit of 48 and exit of 42)); said inlet ports located and configured to add coolant to said serpentine conduits at selected temperatures; said outlet ports located and configured to remove coolant from said serpentine conduits at selected temperatures (Two distinct coolant loops are shown, one feeds the preheater (58) and the other feeds the radiator (13) these two temperatures are different based on the heat transfer needs of each device), but does not disclose that there are motorized dampers configured to direct the exhaust gases from each flue through said venting arrangement to an intake plenum and a temperature sensor at each said inlet port and each said outlet port to quantify the amount of heat entering the heat recovery system and determine the necessary flow rate and coolant input temperature for each said serpentine conduit. 
However, Zayas (Z) discloses a flue gas energy transfer system (Abstract) with
motorized dampers (42, Figure 3) configured to direct the exhaust gases from each flue (17) through said venting arrangement to an intake plenum (20). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of this application to utilize motorized dampers with the system to provide better control of the flue gas flow, thus improving the system’s efficiency.
	Additionally, Gange (G) discloses the control scheme for a boiler (Abstract) with a temperature sensor at each said inlet port (102) and each said outlet port (112, Figure 1) to quantify the amount of heat entering the heat recovery system and determine the necessary flow rate and coolant input temperature for each said serpentine conduit ([0025]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of this application to utilize multiple temperature sensors on both the input and the output of the heat exchangers in order to more precisely control the temperature of the fluid medium in the system.
Regarding claim 2, Michaud (M), as modified, discloses the heat recovery system of claim 1 further comprising a PLC ([0029]) configured to control the velocity of said exhaust fan (110).  
Regarding claim 3, Michaud (M), as modified, discloses the heat recovery system of claim 1 further comprising a series of motorized valves (114, [0028]) configured to control coolant flowrate through said inlet ports and said outlet ports thereby controlling coolant flowrate through said serpentine conduits (M-42,44,48, C3, L40-43).  
Regarding claim 4, Michaud (M), as modified, discloses the heat recovery system of claim 1 further comprising a series of motorized valves (114, [0028]) configured to control coolant flowrate through said inlet ports and said outlet ports thereby controlling coolant flowrate through said serpentine conduits (M-42,44,48, C3, L40-43) and a PLC ([0029]) configured to control said motorized valves.  
Regarding claim 5, Michaud (M), as modified, discloses the heat recovery system of claim 1 wherein said outlet ports (M-exit of 48 and exit of 42)) are configured to return heated coolant to said heating system for reheating, distribution, or storage (M-@10 in Figure 1).  
Regarding claim 6, Michaud (M), as modified, discloses the heat recovery system of claim 1 in which said exhaust fan is a variable speed fan (M-67).  
Regarding claim 8, Michaud (M), as modified, discloses the heat recovery system of claim 1 in which said serpentine conduit comprises one of fin tube type heat exchangers, plate heat exchangers, condenser heat exchangers, or a combination thereof ([0023]).  
Regarding claim 10, Michaud (M), as modified, discloses the heat recovery system of claim 1 in which the coolant to one of said inlet ports comprises domestic cold water (Figure 1, DOMESTIC_IN).  
Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Michaud (US 4,512,288), Zayas (US 6,672,255), Gange (US 2018/0073748), and Yoshida et al.  (US 2011/0180248).
Regarding claim 7, Michaud (M), as modified, discloses the heat recovery system of claim 1, but not that the elements of the heat recovery system that are subject to corrosion are coated with a thermally conductive corrosion resistant coating.  
However, Yoshida discloses a method of corrosion treating heat exchangers (Abstract) in which elements of the heat recovery system that are subject to corrosion are coated with a thermally conductive corrosion resistant coating. It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of this application to coat vulnerable equipment to prevent damage thereto.
Regarding claim 21, Michaud (M), as modified, discloses the heat recovery system of claim 15, but not that the elements of the heat recovery system that are subject to corrosion are coated with a thermally conductive corrosion resistant coating.  
However, Yoshida discloses a method of corrosion treating heat exchangers (Abstract) in which elements of the heat recovery system that are subject to corrosion are coated with a thermally conductive corrosion resistant coating. It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of this application to coat vulnerable equipment to prevent damage thereto.
Claims 9,11-14, 23, and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable Michaud (US 4,512,288), Zayas (US 6,672,255), Gange (US 2018/0073748), and Kaiser (US 2014/0209697).
Regarding claim 9, Michaud (M), as modified, discloses the heat recovery system of claim 1, but not that said coolant to and from said inlet ports and/or said outlet ports are used to preheat or precool air in air conditioning and ventilation systems and/or water in water heating systems.  
However, Kaiser discloses a heat and energy recover system (Abstract) wherein said coolant to and from said inlet ports and/or said outlet ports are used to preheat ([0037]) or precool air in air conditioning and ventilation systems and/or water in water heating systems.   It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of this application, to utilize the heated water to preheat the buildings air for the purpose of maximizing thermal efficiency.
Regarding claim 11, Michaud (M), as modified, discloses the heat recovery system of claim 1 in which the coolant to one of said inlet ports comprises outdoor ambient air ([0007]) for heating or cooling as needed.  
Regarding claim 12, Michaud (M), as modified, discloses the heat recovery system of claim 1 further comprising a modulating pressure controller ([0032]) configured to monitor and regulate draft and pressure within said exhaust fan and said motorized damper.
Regarding claim 13, Michaud (M), as modified, discloses the heat recovery system of claim 1 further comprising condensate collection systems ([0030]) configured to capture condensate created within the heat recovery system for recycling or removal.  
Regarding claim 14, Michaud(M), as modified, discloses the heat recovery system of claim 1 further comprising a flue gas analyzer ([0033]) configured to measure the physical characteristics and content of the exhaust gases entering and/or leaving the heat recovery system.  
Regarding claim 23, Michaud (M), as modified, discloses the heat recovery system of claim 15, but not that said coolant to and from said inlet ports and/or said outlet ports are used to preheat or precool air in air conditioning and ventilation systems and/or water in water heating systems.  
However, Kaiser discloses a heat and energy recover system (Abstract) wherein said coolant to and from said inlet ports and/or said outlet ports are used to preheat ([0037]) or precool air in air conditioning and ventilation systems and/or water in water heating systems.   It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of this application, to utilize the heated water to preheat the buildings air for the purpose of maximizing thermal efficiency.
Regarding claim 25, Michaud (M), as modified, discloses the heat recovery system of claim 15 in which the coolant to one of said inlet ports comprises outdoor ambient air ([0007]) for heating or cooling as needed.  
Regarding claim 26, Michaud (M), as modified, discloses the heat recovery system of claim 15 further comprising a modulating pressure controller ([0032]) configured to monitor and regulate draft and pressure within said exhaust fan and said motorized damper.
Regarding claim 27, Michaud (M), as modified, discloses the heat recovery system of claim 15 further comprising condensate collection systems ([0030]) configured to capture condensate created within the heat recovery system for recycling or removal.  
Regarding claim 28, Michaud (M), as modified, discloses the heat recovery system of claim 15 further comprising a flue gas analyzer ([0033]) configured to measure the physical characteristics and content of the exhaust gases entering and/or leaving the heat recovery system.  
Regarding claim 29, Michaud (M), as modified, discloses the heat recovery system of claim 1 further comprising heat recovered by at least one of said serpentine conduits is used for preheating intake gases in an intake flue to the heating system ([0007]).
Claims 15-20, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Michaud (US 4,512,288), Akkala (US 6,283,067), Zayas (US 6,672,255) and Gange (US 2018/0073748).   
Regarding claim 15, Michaud (M) discloses a heat recovery system for recovering the heat from exhaust gases that are expelled through flues (14,51,Figure 1) comprising: a venting arrangement configured to connect to the flues from the any number of systems (26,28, C2,L5-12);  a damper configured to direct the exhaust gases from the each flue through said venting arrangement to an intake plenum (29, C1,L 61-67); said intake plenum configured to direct the exhaust gases to a heat exchanger (24,28,30), said intake plenum comprising a series of serpentine conduits (42,44,48,C3,L40-43) between which the exhaust gases pass through; said heat exchanger is configured to connect to an exhaust plenum (68), said exhaust plenum configured to connect to an exhaust fan (67,C2,L60-63) that draws the exhaust gasses through the heat recovery system; said heat exchanger further comprising a series of inlet ports (40 @ 48 in Figure 1 and 40@44) and outlet ports (exit of 48 and exit of 42)); said inlet ports located and configured to add coolant to said serpentine conduits at selected temperatures; said outlet ports located and configured to remove coolant from said serpentine conduits at selected temperatures (Two distinct coolant loops are shown, one feeds the preheater (58) and the other feeds the radiator (13) these two temperatures are different based on the heat transfer needs of each device), but does not disclose that flue heat is  generated as a byproduct from a compressor driven cooling systems  or that there are motorized dampers configured to direct the exhaust gases from each flue through said venting arrangement to an intake plenum and a temperature sensor at each said inlet port and each said outlet port to quantify the amount of heat entering the heat recovery system and determine the necessary flow rate and coolant input temperature for each said serpentine conduit. 
However, Akkala (A) discloses a water heating system (Abstract) utilizes heat that is generated as a byproduct from a compressor driven cooling systems (C2, L55-64). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of this application to modify the heat source to that of a heat-pump system in order to increase the efficiency of that system, by capturing energy that would ordinarily be discharged into the environment.
Additionally, However, Zayas (Z) discloses a flue gas energy transfer system (Abstract) with motorized dampers (42, Figure 3) configured to direct the exhaust gases from each flue (17) through said venting arrangement to an intake plenum (20). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of this application to utilize motorized dampers with the system to provide better control of the flue gas flow, thus improving the system’s efficiency.
	Moreover, Gange (G) discloses the control scheme for a boiler (Abstract) with a temperature sensor at each said inlet port (102) and each said outlet port (112, Figure 1) to quantify the amount of heat entering the heat recovery system and determine the necessary flow rate and coolant input temperature for each said serpentine conduit ([0025]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of this application to utilize multiple temperature sensors on both the input and the output of the heat exchangers in order to more precisely control the temperature of the fluid medium in the system.
Regarding claim 16, Michaud (M), as modified, discloses the heat recovery system of claim 1 further comprising a PLC ([0029]) configured to control the velocity of said exhaust fan (110).  
Regarding claim 17, Michaud (M), as modified, discloses the heat recovery system of claim 1 further comprising a series of motorized valves (114, [0028]) configured to control coolant flowrate through said inlet ports and said outlet ports thereby controlling coolant flowrate through said serpentine conduits (M-42,44,48, C3, L40-43).  
Regarding claim 18, Michaud (M), as modified, discloses the heat recovery system of claim 1 further comprising a series of motorized valves (114, [0028]) configured to control coolant flowrate through said inlet ports and said outlet ports thereby controlling coolant flowrate through said serpentine conduits (M-42,44,48, C3, L40-43) and a PLC ([0029]) configured to control said motorized valves.  
Regarding claim 19, Michaud (M), as modified, discloses the heat recovery system of claim 1 wherein said outlet ports (M-exit of 48 and exit of 42) are configured to return heated coolant to a water heating system (M-@10 in Figure 1).  
Regarding claim 20, Michaud (M), as modified, discloses the heat recovery system of claim 1 in which said exhaust fan is a variable speed fan (M-67).  
Regarding claim 22, Michaud (M), as modified, discloses the heat recovery system of claim 1 in which said serpentine conduit comprises one of fin tube type heat exchangers, plate heat exchangers, condenser heat exchangers, or a combination thereof ([0023]).  
Regarding claim 24, Michaud (M), as modified, discloses the heat recovery system of claim 1 in which the coolant to one of said inlet ports comprises domestic cold water (Figure 1, DOMESTIC_IN).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        ***

/STEVEN B MCALLISTER/           Supervisory Patent Examiner, Art Unit 3762